Citation Nr: 1046272	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-02 305	)	DATE
	)
	)
 

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Whether a timely notice of disagreement (NOD) was filed with the 
decision to withhold disability severance pay from VA disability 
compensation.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to May 
1990.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran has revoked representation and 
now represents herself in this matter.  This is shown by 
statements from the Veteran dated in June 2006 and December 2008.

As a final preliminary matter, the Board notes that in the June 
2006 NOD and December 2008 substantive appeal, the appellant 
appeared to assert that there was clear and unmistakable error 
(CUE) in a September 1990 rating decision.  This matter has not 
been addressed initially in a rating decision (see 38 C.F.R. § 
19.31 (2010)), and is not properly before the Board.  Hence, this 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On September 27, 1990 the RO sent the Veteran a letter 
informing her that her VA compensation benefits would be withheld 
until her disability severance pay had been recouped.

2.  Attached to the September 27, 1990 letter was a notice of the 
Veteran's appellate rights.

3.  The Veteran did not express disagreement with the decision by 
VA to recoup the disability severance pay from her VA 
compensation benefits until September 2003.



CONCLUSION OF LAW

A timely NOD was not filed regarding the September 1990 decision 
to recoup the Veteran's disability severance pay from her VA 
compensation benefits; thus the September 1990 decision is final 
and the Board is therefore jurisdictionally barred from 
addressing this issue.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 
C.F.R. §§ 19.33, 19.34, 20.200, 20.201, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

As an initial matter, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) do not apply to 
this case, as the law, and not the evidence, is dispositive.  See 
VAOPGCPREC 5-2004 (holding that VA is not required to provide the 
information and evidence necessary to substantiate a claim and is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible for 
the claimed benefit); see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  At issue in this case is the timeliness of the 
appellant's NOD pertaining to a September 1990 rating decision.  
The Veteran has not indicated that she had filed an earlier NOD 
than the one received by the RO in September 2003, but simply 
argues that the law regarding recoupment was incorrectly applied.  
Given the Veteran's allegations and the evidence before the 
Board, it is clear that this case presents a situation in which 
the law and not the evidence is dispositive.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In other words, presuming all of 
the Veteran's allegations are true, she is still unable to be 
successful in this claim.  

Thus the Board finds that this case meets the criteria of 
VAOPGCPREC 5-2004, namely, that the undisputed facts render the 
claimant ineligible for the claimed benefit.  The date of receipt 
of the  NOD is undisputed, and no amount of additional assistance 
will alter that date.  The issue under consideration, the 
timeliness of the NOD is a question of law.

The Board further notes that the appellant was notified of the 
time line to file the NOD, when the appellant was sent the rating 
decision in September 1990.  The Board finds that no reasonable 
possibility exists that additional assistance would aid the 
appellant.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(d) 
(2005).

Analysis

The Veteran asserts that VA should reimburse her for the $29,007 
of VA compensation benefits that were withheld from her when she 
was first awarded VA compensation benefits.  She reported that 
she was involuntarily separated from service due to physical 
disability and awarded $29,007 in severance pay.  

In May 1990 the Veteran applied for VA compensation benefits.  
She noted on the form that she had received disability severance 
pay from the Army.  A September 27, 1990 letter from the RO 
informed the Veteran that she had been granted a 50 percent 
disability rating for service-connected disability.  This letter 
also informed the Veteran that due to receipt of $29,007 in 
severance pay VA would withhold disability compensation benefits 
until the severance pay was recouped.  This letter included an 
attachment with an explanation of the Veteran's procedural and 
appeal rights.

In a September 2003 letter the Veteran requested that she be 
reimbursed the $29,000 that she asserted had been unlawfully 
withheld from her compensation benefits based on her non-
negotiable release from service in 1990.  It is clear that the 
Veteran was expressing disagreement with the September 1990 
decision to recoup her disability severance pay from her VA 
compensation pay.

The RO wrote to the Veteran in May 2006 explaining that under 
38 C.F.R. § 3.700, the law mandates that VA recoup paid 
disability severance pay.  The letter also informed the Veteran 
that her September 2003 letter could not be considered a timely 
filed notice of disagreement with respect to the September 27, 
1990 notification that her VA benefits would be withheld until 
the disability severance pay had been recouped.

An appeal consists of a timely filed notice of disagreement in 
writing and, after the issuance of a statement of the case has 
been furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  A notice of disagreement must be filed with the agency 
of original jurisdiction within one year from the date on which 
the agency mails notification of the determination to the 
Veteran.  Otherwise, that determination will become final.  38 
C.F.R. § 20.302(a).  

As noted above, the decision to recoup the Veteran's disability 
severance pay from her VA compensation benefits was made in 
September 1990 and the Veteran was notified of this decision and 
her appellate rights by the September 27, 1990 notification 
letter.  In this case the Veteran did not express disagreement 
with the recoupment decision until more than 12 years after she 
received notice of the recoupment decision.  Consequently, her 
notice of disagreement was not timely.  

The recent case of Percy v. Shinseki, 23 Vet. App. 37 (2009), has 
also been considered, which distinguished the issues of a timely 
notice of disagreement versus a timely substantive appeal.  In 
that case, the United States Court of Appeals for Veterans Claims 
(Court) confirmed that the absence of a timely NOD is 
jurisdictional bar to consideration of a Veteran's claim; 
however, the Court also confirmed that an untimely substantive 
appeal is not necessarily a jurisdictional bar to consideration 
of a Veteran's claim, and that the RO and the Board may accept a 
substantive appeal even if it is not timely.  In the Percy case, 
the Court specifically found that, because the RO had never 
addressed the issue of timeliness in the statement of the case, 
and because the Veteran was not informed that there was a 
timeliness issue until his claim was before the Board, that the 
RO had essentially waived any objections it might have offered to 
the timeliness, and had implicitly accepted the Veteran's appeal.  
Because the Veteran's case deals only with the timeliness of an 
NOD, the issue in Percy need not be further addressed.

As noted above, the lack of the filing of a timely notice of 
disagreement is a jurisdictional bar to adjudicating the 
Veteran's claim for reimbursement of the $29,007 that was 
recouped from her VA disability compensation benefits and the 
Veteran's appeal must be denied.


ORDER

A timely notice of disagreement was not received with respect to 
the decision to withhold disability severance pay from VA 
disability compensation, and the appeal is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


